Citation Nr: 1434226	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left ankle degenerative arthritis.
 
2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.
 
3.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.
 
4.  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease.
 
5.  Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease.
 
6.  Entitlement to an evaluation in excess of 30 percent for right carpal tunnel syndrome (dominant).
 
7.  Entitlement to an evaluation in excess of 10 percent for right ankle instability.
 
8.  Entitlement to a compensable evaluation bilateral hearing loss disability.
 
9.  Entitlement to service connection for loss of sense of smell.

10.  Entitlement to service connection for loss of sense of taste.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for head injury.
 
13.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. M., and A. C.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran active duty service from March 1972 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2013 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran appeared at an August 2013 Board video conference hearing.  A transcript is of record.    

Per the Veteran's request at the hearing, his record was held open for 30 days to allow for additional evidence. 

The issue of entitlement to a kidney disorder, to include as secondary to a service-connected disability, has been raised by the record (specifically in testimony provided at the Board videoconference hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

There are outstanding treatment records that should be associated with the Veteran's claims file.  Prior to the Board videoconference hearing, the Veteran submitted records from Brooks Rehabilitation and North Florida Medical Clinic, which appear to be incomplete.  Additionally, at the hearing, the Veteran testified that Dr. J., the head of neurology at the University of Florida, has provided a positive nexus opinion for his service connection claims on a secondary basis.  In addition, the Veteran further testified to seeing a Dr. E.D. for a neurology assessment.  Regarding his hearing, the Veteran testified that he was evaluated by Dr. T. W. who recommended new hearing aids; and was treated at various medical facilities-the Jacksonville Hearing and Balance Clinic, The University of Florida Clinic for Balance and Hearing (where he was examined by Dr. G.) and Vestibular Institute.

There are also outstanding Social Security Administrative (SSA) records.  The Board acknowledges that the RO had requested such records back in 2009, and the agency had provided a negative response.  However, at the Board videoconference hearing, the Veteran testified to being in receipt of SSA disability benefits since January 2012.  Since such records could be relevant to adjudication of the Veteran's claim, and appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

A November 2009 e-mail shows that the Veteran had participated in Vocational Rehabilitation and Employment (VR&E) program in 1997 and had reapplied in February 2008.  The complete file should be requested and associated with the Veteran's claims file.

At the hearing, the Veteran had testified to the worsening of symptoms of his service-connected disabilities.  The Board notes that the most recent VA examination for the hip and knees is dated in July 2007; the most recent audiological examination is from May 2009; and the most recent VA examination for his right carpal tunnel and ankle disabilities is from October 2009.  Updated examinations are warranted to determine the current severity of his disabilities.

In addition, the Veteran is claiming service connection for vertigo and head injury on a secondary basis.  Specifically, the Veteran asserts that his service-connected hypertension caused him to fall in 2008, which then caused his head injury.  The Veteran testified that the head of neurology at the University of Florida had provided a positive nexus opinion.  However, that opinion is not currently of record.  In addition, letters dated in December 2008 and October 2011 from H. Curtis Benson, M.D., note that the Veteran is a hypertensive patient with a tendency for sudden drops in his blood pressure resulting in fainting.  Based on the foregoing, a VA examination is warranted for the purpose of obtaining a medical opinion as to whether the Veteran's service-connected hypertension caused him to faint and sustain a head injury.  

As the issue of TDIU is inextricably intertwined with the issues on appeal, the RO should reconsider this issue after development and reconsideration of those issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for ankle, knee, hip, carpal tunnel, ankle, bilateral hearing loss, loss of sense of smell and taste, vertigo and head injury.  After securing the necessary release, obtain these records (especially from Brooks Rehabilitation, North Florida Medical Clinic, and those mentioned at the Board videoconference hearing:  Dr. J.; Dr. E. D.; 
Dr. T. W.; the Jacksonville Hearing and Balance Clinic; The University of Florida Clinic for Balance and Hearing; and Vestibular Institute) and updated VA treatment records.  

In addition, request that the Veteran submit a copy of the medical opinion from Dr. Jody which he described during his hearing.  
 
2.  Take appropriate action to obtain copies of any and all SSA and medical records related to any application for disability benefits filed by the Veteran.

3.  Take appropriate action to obtain copies of the Veteran's Vocational Rehabilitation file and associate it with this claims file and/or electronic record. 

4.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination to ascertain the current severity of his ankle, knee, hip, and right carpal tunnel syndrome.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the aforementioned disabilities

With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  The examiner should also furnish, if possible, an estimate of any limitation of motion which would be expected during a flare-up. 
  
5.  The Veteran should also be afforded a VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss. 

6.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of his vertigo and head injury.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:
		

      Vertigo

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's vertigo is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the vertigo is proximately due to or caused by the Veteran's service-connected hypertension?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the vertigo has been aggravated by the Veteran's service-connected hypertension?

      Head Injury

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's head injury is causally related to service?  

e)  Is it at least as likely as not (a 50% or higher degree of probability) that the head injury is proximately due to or caused by the Veteran's service-connected hypertension?  The examiner should address whether the hypertension could cause blood pressure drops which would cause fainting.

f)  Is it at least as likely as not (a 50% or higher degree of probability) that the head injury has been aggravated by the Veteran's service-connected hypertension?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  If associated with the claims file, the VA examiner should comment on the opinion expressed by Dr. J., (reported by the Veteran to be the head of neurology at the University of Florida), as well as on letters dated in December 2008 and October 2011 from H. Curtis Benson, M.D.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.  
 
7.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal and determine whether a TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



